Case 4:21-cv-00279 Document 1-6 Filed on 01/28/21 in TXSD Page 1 of 15




                   EXHIBIT F
1/19/2021                                           Unocalon
                   Case 4:21-cv-00279 Document 1-6 Filed   | Facebook
                                                               01/28/21 in TXSD Page 2 of 15




                                   Unocal
                                   @Unocal · Product/Service                                                        WhatsApp



            Home      Shop        About     Reviews      More                                     Like              Message



            About                                      See All                                       Create Post

                Manufacturing of Automotive and
                                                                        Photo/Video                      Check in             Tag Friends
                Industrial Grade Lubricants

                Unocal has 125 years of rich experience in
                research and development of lubricants                  Unocal
                and greases catering to all major                       January 14 at 6:57 AM ·
                segments including the aviation in… See
                More                                             Certified | Trustworthy | Economical
                                                                 UNOCAL is the way to go for all your Lubricating needs.
                33,407 people like this
                                                                 Learn more at https://bit.ly/35HDbdf
                                                                 .… See More
                33,384 people follow this

                http://www.unocal.in/

                1800-103-7076

                Send Message

                naved.k@rajgarhiagroup.com

                Product/Service




            Suggest Edits
            Is this the right phone number for this
            page?

             1800-103-7076


                 Y                U                N
                                                                                                                        +6
https://www.facebook.com/Unocal/                                                                                                            1/4
1/19/2021                                              Unocalon
                      Case 4:21-cv-00279 Document 1-6 Filed   | Facebook
                                                                  01/28/21 in TXSD Page 3 of 15
                  Yes                 Unsure         No




            Photos                                        See All

                                                                        4

                                                                                   Like                 Comment              Share


                                                                              Write a comment…
                                                                            Press Enter to post.



                                                                             Unocal
                                                                             January 13 at 1:12 AM ·

                                                                    Team Unocal wishes everyone a lot of joy and peace on this auspicious
                                                                    day.
                                                                    Happy Lohri.
            Videos                                        See All
                                                                    #Unocal #Lohri #HappyLohri #India #USA #lubricants




                                                         0:09


            Here's to a year full of smooth journeys. …
                      6
            106 Views · 2 weeks ago




            Shop                                          See All




            UNOCAL 76 UN… UNOCAL 76 UN… UNOCAL 76 UN…
            ₹499.00           ₹774.00          ₹467.00


                                                                             2                                               1 Comment

                                                                                   Like                 Comment              Share

                                                                                                                       Most Relevant
            UNOCAL 76 UN… UNOCAL 76 UN… UNOCAL 76 UN…
            ₹674.00           ₹92.00 ₹115.00   ₹948.00                        Write a comment…
                                                                            Press Enter to post.

                                                                              Anil Sharma
                                                                              Same to you ji
                                                                              Like · Reply · 6d


            UNOCAL 76 UN…
                                                                             Unocal
            ₹1,436.00
                                                                             January 10 at 10:21 PM ·




https://www.facebook.com/Unocal/                                                                                                            2/4
1/19/2021                                           Unocalon
                   Case 4:21-cv-00279 Document 1-6 Filed   | Facebook
                                                               01/28/21 in TXSD Page 4 of 15
                Page Transparency                            See All

            Facebook is showing information to help you
            better understand the purpose of a Page. See
            actions taken by the people who manage and
            post content.


                    Page created - April 12, 2011


                    Page manager location: India




            Add Your Business to Facebook
            Showcase your work, create ads and connect with
            customers or supporters.

                                Create Page


        Privacy · Terms · Advertising · Ad Choices   · Cookies · More ·
        Facebook © 2021
                                                                          Unocal
                                                                          January 7 at 1:12 AM ·
                                                                          We at Unocal have always prioritized the environment. It is our
                                                                          responsibility to make sure that we do our bit for the environment
                                                                          and help reduce pollution.
                                                                          O… See More

                                                                            2                                                     1 Comment

                                                                                       Like             Comment                   Share

                                                                                                                             Most Relevant

                                                                                  Write a comment…
                                                                                Press Enter to post.

                                                                                  Anil Sharma
                                                                                  Good
                                                                                  Like · Reply · 1w




https://www.facebook.com/Unocal/                                                                                                               3/4
1/19/2021                                         Unocalon
                 Case 4:21-cv-00279 Document 1-6 Filed   | Facebook
                                                             01/28/21 in TXSD Page 5 of 15

                                   ft     00
                                          CD        Q         ©                    +   ®     *   -




https://www.facebook.com/Unocal/                                                                     4/4
1/19/2021            Case 4:21-cv-00279 Document 1-6 FiledFacebook
                                                           on 01/28/21 in TXSD Page 6 of 15




            Unocal
            January 14 at 6:57 AM ·




                               Like                               Comment            Share


            Write a comment…
        Press Enter to post.




https://www.facebook.com/Unocal/photos/pcb.4191395614209492/4191373727545014                  1/1
1/19/2021             Case 4:21-cv-00279 Document 1-6 FiledFacebook
                                                            on 01/28/21 in TXSD Page 7 of 15




            Unocal
            August 28, 2019 ·




      8                                                                                        6 Shares

                                 Like                     Comment                     Share


            Write a comment…
          Press Enter to post.




https://www.facebook.com/Unocal/photos/2877019635647103                                               1/1
1/19/2021            Case 4:21-cv-00279 Document 1-6 FiledFacebook
                                                           on 01/28/21 in TXSD Page 8 of 15




            Unocal
            December 24, 2020 at 2:24 AM ·

  Merry Christmas


            4

                               Like                       Comment                    Share


            Write a comment…
        Press Enter to post.




https://www.facebook.com/Unocal/photos/4136083656407355                                       1/1
1/19/2021             Case 4:21-cv-00279 Document 1-6 FiledFacebook
                                                            on 01/28/21 in TXSD Page 9 of 15




            Unocal
            May 4, 2019 ·

  Specially formulated for old car engines, 7.5 LTR UNO HDO SAE 40 API SF/CD FILLED PACK is excellent mono-grade engine oil that offers
  unparalleled anti-oxidant, dispersant and detergent properties. Just like any other UNOCAL 76 product this motor oil is also formulated under
  the supervision of industry experts and are tested at up to the minute laboratories to deliver a masterpiece, which is the company’s trademark.

  A perfect blend of fine quality base stocks and additives, … See More


      3

                                 Like                                     Comment                                         Share


            Write a comment…
          Press Enter to post.




https://www.facebook.com/Unocal/photos/2660246140657788                                                                                             1/1
1/19/2021                              (70) RAAJ1-6
                 Case 4:21-cv-00279 Document    UNOCAL LUBRICANTS
                                                    Filed         LTD: Overview
                                                           on 01/28/21          | LinkedInPage 10 of 15
                                                                          in TXSD
                                                                                                                                 70            Try Premium Free
                 Search
                                                                                                                                                  for 1 Month


                  Java Coding Bootcamp - Flexible online bootcamp. Learn full-stack web development in 10 months. Ad




                             RAAJ UNOCAL LUBRICANTS LTD
                            Oil & Energy · Ballabgarh, Faridabad, Haryana · 154 followers

         Progress. Non Stop...

                 Follow          Visit website                                                                                                     See all 19 emp



        Home                                 About
                                             Raaj Unocal Lubricants Ltd, an ISO 9001:2008 and 14001:2015 certified company, is
        About
                                             one of the flagship companies of the multi- million dollar Rajgarhia Group of
                                             Enterprises. The group has its interests in pharmaceuticals, Downstream ... see more
        Jobs

                                                                                         See all
        People
                                                                                                                                                   Get the applica
        Videos
                                             Recently posted videos
                                                                                                                                                                  Post
                                                                                               #SelfieNaoGiftPao So far, we have
                                                                                               covered more than 10 districts and are
                                                                                               left with only a few. During our journey,
                                                                                               we have met a lot of people and would           People also view
                                                                                               like to thank everyone for the
                                                                                               overwhelming response. As, we, with our
                                                                                               UNOCAL Express, are about to finish this                   Unocal 7
                                                                                               odyssey, we look forward for more…                         Oil & Ener

                                             +More videos
                                                                                                                                                              Follow


                                          Posts                                                                                                       PETROGA
                                                                                                                                               PETROGATE
                                                                                                                                                      Automotiv
                                            All        Images         Documents              Videos      Ads                    Sort by: Top   LIMITED
                                                                                                                                               Logo Mosil Lu
                                                                                                                                               Mosil Limited
                                                        RAAJ UNOCAL LUBRICANTS LTD                                         Follow
                                             RAAJ 154 followers                                                                                Lubricants
                                                                                                                                                       Chemicals
                                                  5d •
                                             UNOCAL                                                                                            Private
                                                                                                                                                              Follow
                                             Certified | Trustworthy | Economical                                                              Limited
                                                                                                                                               Logo
                                             UNOCAL is the way to go for all your Lubricating needs.                           …see more                          Show
                                                  No alternative text description for this         No alternative text description for this
                                                                 image                                            image




                                                                                                                                Messaging

https://www.linkedin.com/company/raaj-unocal-lubricants-ltd/?originalSubdomain=in                                                                                  1/3
1/19/2021                              (70) RAAJ1-6
                 Case 4:21-cv-00279 Document    UNOCAL LUBRICANTS
                                                    Filed         LTD: Overview
                                                           on 01/28/21          | LinkedInPage 11 of 15
                                                                          in TXSD
                                                                                                                              70           Try Premium Free
                 Search
                                                                                                                                              for 1 Month




                                                 No alternative text               No alternative text            No alternative text
                                             description for this image        description for this image     description for this image




                                                                                                                       +4


                                                    7


                                                 Like         Comment            Share        Send


                                             Be the first to comment on this



                                             Stay one step ahead
                                                                                                                  No alt text
                                             See exclusive Premium insights on 450k+ companies
                                                                                                                provided for
                                                                                                                this image
                                                Upgrade to Premium


                                                        RAAJ UNOCAL LUBRICANTS LTD                                       Follow
                                             RAAJ 154 followers
                                                  6d •
                                             UNOCAL
                                             Team Unocal wishes everyone a lot of Joy and peace on this auspicious day.
                                             Happy Lohri.
                                                                                                                     …see more
                                                                      No alternative text description for this image




                                                                                                                             Messaging

https://www.linkedin.com/company/raaj-unocal-lubricants-ltd/?originalSubdomain=in                                                                             2/3
1/19/2021                              (70) RAAJ1-6
                 Case 4:21-cv-00279 Document    UNOCAL LUBRICANTS
                                                    Filed         LTD: Overview
                                                           on 01/28/21          | LinkedInPage 12 of 15
                                                                          in TXSD
                                                                                           70          Try Premium Free
                 Search
                                                                                                          for 1 Month


                                                3 · 1 comment


                                                 Like      Comment         Share    Send




                                                                                           Messaging

https://www.linkedin.com/company/raaj-unocal-lubricants-ltd/?originalSubdomain=in                                         3/3
1/19/2021                                        (4) Unocal
                   Case 4:21-cv-00279 Document 1-6    Filed(@unocalindia)
                                                             on 01/28/21  / Twitter
                                                                                in TXSD Page 13 of 15
                                               Unocal                                                                                  Search Twitter
                                               377 Tweets


         Home


         Explore

     4
         Notifications


         Messages
                                                                                                                    Follow


         Bookmarks                  Unocal
                                    @unocalindia
                                    Manufacturing of Automotive and Industrial Grade Lubricants
         Lists
                                          New Delhi, Delhi     unocal.in      Joined October 2015
                                    100 Following      28 Followers
         Profile
                                    Not followed by anyone you’re following


         More                             Tweets               Tweets & replies                Media                Likes


                                               Unocal @unocalindia · Dec 13, 2018
             Tweet                             !!.FUELING THE FUTURE.!!

                                               Get your pack of 900 ML UNO DUO SAE MG 10W30 API SL with unique
                                               friction busters and keep your motor new.

                                               #Bikes #engineoil #unocal #indianoil #future

                                               Flipkart Buy Link: flipkart.com/unocal76-engin…




                                                                                                                                 You might like

                                                                                                                                            CommonSpirit Hea…
                                                                                                                                                                  Follow
                                                                                                                                            @commonspirit
                                                                                                                                                Promoted


                                                                                                                                            Cocoon Kapas
                                                                                                                                                                  Follow
                                               Unocal @unocalindia · Oct 13, 2018                                                           @cocoon_kapas
                                               Let’s make this Navaratri the time to reinforce your vehicle to perform better.
                                               Every time.
                                                                                                                                            Titbit Spices
                                                                                                                                                                  Follow
                                                                                                                                            @TitbitSpices
                                               #4 CHECK FOR LEAKS IN YOUR VEHICLE

                                               #VehicleEmpowerment                                                               Show more



                                                                                                                                 What’s happening

                                                                                                                                 Politics · 3 hours ago
                                                                                                                                 Biden Cabinet picks face
                                                                                                                                 confirmation hearings ahead of
                                                                                                                                 the inauguration

                                                                                                                                 Trending with Yellen


                                                                                                                                 Politics · Trending
                                                                                                                                 MyPillow
                                                                                                                                 141K Tweets


                                                                                                                                 K-pop · Trending
                                                                                                                                 #AtinyBlackoutDay
                                               Unocal @unocalindia · Oct 12, 2018
                                                                                                                                 1,437 Tweets
                                               This Navaratri endow your vehicle the power to vanquish the demons that
                                               are imperilling your vehicle to perform better.
                                                                                                                                 COVID-19 · LIVE
         Jack White
                                                                                                                                 COVID-19: News and updates for
         @JackWhi97374865                      #3 CLEAN YOUR AIR FILTERS REGULARLY
                                                                                                                                 Texas

https://twitter.com/unocalindia?lang=en                                                                                                                                    1/3
1/19/2021                                        (4) Unocal
                   Case 4:21-cv-00279 Document 1-6    Filed(@unocalindia)
                                                             on 01/28/21  / Twitter
                                                                                in TXSD Page 14 of 15
                                           For optimal engine performance. Progress. Non stop..
                                                                                                                                Search
                                                                                                                              Austin    Twitter · January 15, 2021
                                                                                                                                     States…
                                           #VehicleEmpowerment                                                             State lawmakers warned about
                                                                                                                           threats to Texas Capitol in
         Home                                                                                                              coming days


                                                                                                                           Show more
         Explore

                                                                                                                           Terms of Service Privacy Policy Cookie Policy
     4
         Notifications                                                                                                     Ads info More      © 2021 Twitter, Inc.



         Messages


         Bookmarks


         Lists

                                    Who to follow
         Profile
                                           Road Track & Trail
                                                                                                               Follow
                                           @RoadTrackandTra
         More                              The Largest Preowned Powersports Dealer In The Country!! W228S6932
                                           Enterprise Drive Big Bend, WI 53103 Call today! (262) 662-1500

                                           SoCalMotoGear
             Tweet                                                                                             Follow
                                           @SoCalMotoGear
                                           Do you wanna be STOCK? or Do you wanna be SEEN? The Ultimate Lighting
                                           Upgrade!

                                           Shawn Curran
                                                                                                               Follow
                                           @shawn_curran
                                           Loves to ride.


                                    Show more


                                           Unocal @unocalindia · Oct 11, 2018
                                           This Navaratri, let's make sure that your vehicle is empowered to enhance its
                                           performance.
                                           #2 CHECK COOLANT
                                           Make a regime of timely checking of coolant. Ensure you're using the right
                                           product for your car's engine for better performance. Progress. Non stop..

                                           #VehicleEmpowerment




                                           Unocal @unocalindia · Oct 11, 2018
                                           This Navaratri be empowered to defeat ten evils those are hampering your
                                           vehicle's performance.
                                           #1 CHANGE ENGINE OIL AT PROPER INTERVALS
                                           Always opt for the recommended engine oil at the optimum intervals. Ensure
                                           ideal engine performance. Progress. Non stop...

                                           #VehicleEmpowerment




         Jack White
         @JackWhi97374865


https://twitter.com/unocalindia?lang=en                                                                                                                                    2/3
1/19/2021                                        (4) Unocal
                   Case 4:21-cv-00279 Document 1-6    Filed(@unocalindia)
                                                             on 01/28/21  / Twitter
                                                                                in TXSD Page 15 of 15
                                                                                                                     Search Twitter



         Home
                                                                                      1


         Explore                          Unocal @unocalindia · Jul 24, 2018
                                          #SelfieNaoGiftPao

     4
         Notifications                    Folks in #Birbhum, get the chance to win exciting merchandise by getting
                                          hold of #UnocalExpress, clicking a selfie and posting it on our Facebook
                                          page with #UNOCAL76.
         Messages                         Stay tuned!

                                          #ContestAlert #ContestFeed #IndiaContest #Selfie #SelfieContest
         Bookmarks                        #WestBengal


         Lists


         Profile


         More


             Tweet




                                                                  1                   1




         Jack White
         @JackWhi97374865


https://twitter.com/unocalindia?lang=en                                                                                               3/3
